                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DORREON D. MCBRIDE,

                     Petitioner,               Case Number: 2:18-CV-13525
                                               HONORABLE DENISE PAGE HOOD
v.

GREG SKIPPER,

                     Respondent.
                                        /

       ORDER GRANTING RESPONDENT’S MOTION TO DISMISS
         AND DISMISSING PETITION WITHOUT PREJUDICE

      Dorreon D. McBride, a Michigan state prisoner, has filed a pro se petition

for a writ of habeas corpus under 28 U.S.C. § 2254. He challenges his convictions

for first-degree premeditated murder, Mich. Comp. Laws § 750.316, assault with

intent to murder, Mich. Comp. Laws § 750.83, carrying a concealed weapon, Mich.

Comp. Laws § 750.227, and possession of a firearm during the commission of a

felony, Mich. Comp. Laws § 750.227b. Now before the Court is Respondent’s

Motion to Dismiss.

I. Background

      Following a jury trial in Wayne County, Petitioner was convicted and

sentenced as follows: life imprisonment without the possibility of parole for first-
degree murder, 20 to 40 years for assault with intent to murder, 2 to 5 years for

carrying a concealed weapon, and 2 years for felony firearm. The Michigan Court

of Appeals affirmed his convictions, People v. McBride, No. 333637, 2018 WL

521824 (Mich. Ct. App. Jan. 23, 2018). The Michigan Supreme Court denied

leave to appeal, People v. McBride, 502 Mich. 904 (Mich. 2018), and denied a

motion for reconsideration, People v. McBride, 503 Mich. 876 (Mich. 2018).

      On November 6, 2018, Petitioner filed the pending petition for a writ of

habeas corpus. Respondent filed a motion to dismiss the petition on the ground

that it contains an unexhausted claim. Petitioner has filed a response in opposition

to Respondent’s motion.

II. Discussion

      Petitioner raises three claims in his habeas petition:

      I.     Forfeiture of liberty without procedural due process where Petitioner
             was arrested without Miranda warnings ... and placed within a penal
             prison institution ... Petitioner was given a Constitutional Rights
             Certificate having Miranda warnings on them and instructed to sign a
             the bottom. ... No modifications were made to this prison to
             accommodate arrestees. This constituted a forfeiture of liberty before
             procedural due process was given to Petitioner by the courts ...

      II.    Ineffective assistance of counsel.

      III.   The Michigan Court of Appeals erred in its analysis of defense
             counsel’s objection and the trail court’s erroneous rulings.

See Pet. at 6-9, ECF No. 1, Pg. ID 5-8.

                                          2
      Respondent argues that the first claim is not properly exhausted because

Petitioner failed to raise the claim in the Michigan Court of Appeals or Michigan

Supreme Court.

      A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C.

§2254 must first exhaust all state court remedies. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999) (“[S]tate prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of

the State’s established appellate review process”). To exhaust state court remedies,

a claim must be fairly presented “to every level of the state courts in one full

round.” Ambrose v. Romanowski, 621 Fed. App’x 808, 814 (6th Cir. 2015). See

also Wagner v. Smith, 581 F.3d 410, 418 (6th Cir. 2009) (“For a claim to be

reviewable at the federal level, each claim must be presented at every stage of the

state appellate process.”). A petitioner bears the burden of showing that state court

remedies have been exhausted. Nali v. Phillips, 681 F.3d 837, 852 (6th Cir. 2012).

      Petitioner states that he raised Claim I for the first time in a pro se

supplemental brief to the Michigan Supreme Court. Raising a new claim for the

first time to a state’s highest court on discretionary review does not constitute fair

presentation of the claim to the state courts. Skinner v. McLemore, 425 Fed. App’x

491, 494 (6th Cir. 2011), citing Castille v. Peoples, 489 U.S. 346, 349 (1989). A


                                           3
prisoner must comply with the exhaustion requirement as long as there is still a

state-court procedure available for him to do so. See Adams v. Holland, 330 F.3d

398, 401 (6th Cir. 2003). In this case, a procedure is available. Petitioner may file

a motion for relief from judgment in the Wayne County Circuit Court under

Michigan Court Rule 6.502. If that motion is denied, he may seek review by the

Michigan Court of Appeals and Michigan Supreme Court by filing an application

for leave to appeal. Mich. Ct. R. 6.509; Mich. Ct. R. 7.203; Mich. Ct. R. 7.302.

      Petitioner argues that he need not exhaust this claim because a Federal

constitutional claim may be raised at any point in a state or federal proceeding.

The case he cites for this proposition, Dickerson v. Marquette Warden, 99 Mich.

App. 630 (1980), is inapplicable. Dickerson concerns exhaustion of Federal

constitutional claims raised in state court under 42 U.S.C. § 1983, and does not

concern habeas corpus proceedings. See id. at 634. The exhaustion requirement

applies to Federal constitutional claims; indeed, those are the only claims

cognizable on habeas review. See Estelle v. McGuire, 502 U.S. 62, 68 (1991) (“In

conducting habeas review, a federal court is limited to deciding whether a

conviction violated the Constitution, laws, or treaties of the United States.”).

Petitioner is required to exhaust state court remedies, but has not done so. The

motion will be granted.


                                           4
III. Conclusion

      Accordingly, the Court GRANTS Respondent’s Motion to Dismiss (ECF

No. 8) and DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas

corpus. The Motion to Appoint Counsel (ECF No. 2) is DENIED WITHOUT

PREJUDICE.

      Before Petitioner may appeal the Court’s decision, a certificate of

appealability must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a

federal court denies a habeas claim on procedural grounds without addressing the

merits, a certificate of appealability should issue if it is shown that jurists of reason

would find it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. See Slack v. McDaniel, 529 U.S.

473, 484-85 (2000). Reasonable jurists would not debate the correctness of the

Court’s procedural ruling. Accordingly, the Court declines and DENIES issuance




                                            5
of any certificate of appealability.



             SO ORDERED.



                                  s/Denise Page Hood
                                  DENISE PAGE HOOD
                                  CHIEF UNITED STATES DISTRICT JUDGE
Dated: September 30, 2019




                                        6
